UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4063


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

PHILLIP GERRAD RUCKER,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00628-GRA-2)


Submitted:   September 27, 2011           Decided:   October 17, 2011


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Beattie B. Ashmore, BEATTIE B. ASHMORE, P.A., Greenville, South
Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip     Gerrad       Rucker   appeals   from   his    120-month

sentence imposed after we vacated his 262-month sentence and

remanded for resentencing to permit Rucker to exercise his right

to allocute.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for appeal but raising the following

claims: (1) whether the district court erred in conducting the

Fed. R. Crim. P. 11 hearing, (2) whether Rucker was properly

determined to be a career offender, and (3) whether Rucker’s

sentence      was     substantively       and    procedurally        reasonable.

Although informed of his right to do so, Rucker has not filed a

pro se supplemental brief.            The Government also declined to file

a brief.

            In his first appeal, we ruled that Rucker’s Rule 11

hearing was proper, and we affirmed Rucker’s conviction.                      We

also determined that Rucker was properly sentenced as a career

offender.     In this appeal, Rucker again challenges the Rule 11

hearing and the determination that he was a career offender.

However,    the     mandate   rule    “forecloses   relitigation      of   issues

expressly or impliedly decided by the appellate court.”                    United

States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).                       Because we

expressly rejected these claims in Rucker’s first appeal, they



                                         2
are   unreviewable       at       this     time.        As    such,     we     dismiss       these

claims.

            Rucker       also       questions          whether         his        sentence      was

procedurally or substantively unreasonable although he offers no

specific     claims      of       error.        We    review       a    sentence       under     a

deferential      abuse       of    discretion         standard.              Gall    v.    United

States, 552 U.S. 38, 51 (2007).                      The first step in this review

requires the court to inspect for procedural reasonableness by

ensuring     that      the    district          court      committed         no     significant

procedural errors, such as improperly calculating the Guidelines

range,    failing       to    consider         the    18     U.S.C.     §     3553(a)      (2006)

factors, or failing to adequately explain the sentence.                                    United

States v. Boulware, 604 F.3d 832, 837-38 (4th Cir. 2010).                                         A

reviewing court then considers the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.        Gall, 552 U.S. at 51.

            Here, the district court properly calculated Rucker’s

Guidelines       sentence         and    then        imposed       a   variance        sentence

substantially         below       the    Guidelines           range.          Neither        party

objected    to    the    variance          or   the     Guidelines           range,       and   the

district     court      provided         detailed          reasoning         supporting         its

decision.        We   find     that      the    court        set   forth      a    sufficiently

developed rationale to support the sentence, and there was no

other procedural error.

                                                3
             Regarding the substantive reasonableness of Rucker’s

sentence, the district court sentenced Rucker to the minimum

sentence     permitted          by   statute.         Such   a   sentence    is    per   se

reasonable.         As such, no merit can be found in this aspect of

Rucker’s appeal.            See United States v. Farrior, 535 F.3d 210,

224   (4th    Cir.       2008)       (finding       imposition    of    mandatory       life

sentence per se reasonable).

             Pursuant to Anders, we have reviewed the entire record

in    the    case    and        found   no    meritorious        issues     for    appeal.

Accordingly,        we    affirm      the    district    court’s       judgment.        This

court   requires         that    counsel     inform     Rucker    in    writing    of    his

right to petition the Supreme Court of the United States for

further review.           If Rucker requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof

was served on Rucker.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       the       court   and     argument    would     not    aid    the

decisional process.



                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                                4